Appeal by the defendant from a judgment of the Supreme Court, Kings County (Corriero, J.), rendered April 23, 1986, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court failed to instruct the jury concerning the issue of identification is unpreserved for appellate review, as there was neither a request for such a charge nor objection to the court’s failure to give one (see, CPL 470.05 [2]; People v McCorkle, 119 AD2d 701). Review in the interest of justice is unwarranted in this case, where there was ample evidence of the defendant’s guilt independent of the identification testimony (see, People v McCorkle, supra).
The prosecutor’s comments were well within " 'the four corners of the evidence’ ” (People v Ashwal, 39 NY2d 105, 109) and constituted a fair response to the defendant’s summation (see, People v Singleton, 121 AD2d 752, 753).
Finally, the defendant’s contention that the complaining witness improperly bolstered her identification testimony at trial with testimony of the pretrial description she provided to the police is not preserved for appellate review. The defendant objected and the court sustained the objection. He did not seek additional instructions from the court; therefore, it may be deemed that the court cured the error to his satisfaction (People v Irby, 112 AD2d 447). In any event, this point is without merit. Mangano, J. P., Thompson, Kunzeman and Harwood, JJ., concur.